DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 15/644,508 filed on October 18, 2021. Claims 17 and 18 are cancelled. Claims 1, 7 and 13 are currently amended. New claims 19-22 are added. Claims 1-16 and 19-22 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The arguments with respect to the rejection of Claims 1-18 under 35 U.S.C. 103 have been fully considered by the Examiner but are moot in view of the Examiner’s Amendment and associated Reasons for Allowance set forth herein.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Karl Kenna (Reg. #45,445) on November 5, 2021, in an email sent to the Examiner.

Please amend the claims as follows:

1. 	(Currently Amended) A system for providing access to a database in a multi-tenant environment, including support for server-side connection pool multiple tagging, comprising: 
 	a computer including a processor; 
 	wherein the computer controls creation and use of connection objects in a connection pool that enables software applications to request a connection from the connection pool, and use a provided connection to access a database; 
 	wherein the system maintains, at the connection pool, a multiple tagging data that associates server-side tags with client-side tags, including that the multiple tagging data provides an indication of particular client-side tags for matching with particular server-side tags that are associated with server-side connections, and at a server-side connection pool:

each server-side tag, of the plurality of server-side tags, that are associated with the server-side connection is associated with a priority indicated by the string of key value pairs; and
	while retrieving, at the connection pool, a tagged connection from the server-side connection pool in response to a request from a client application, for use with a client-side connection associated with a plurality of client-side tags, a particular server-side connection is selected from within the server-side connection pool based on matching: 
 	those server-side tags that are associated with available server-side connections and provided as strings of key value pairs associated with those connections, with the plurality of client-side tags provided in the request received from the client application, as indicated by the multiple tagging data, and
 	the priorities associated with those server-side tags, including when more than one server-side connection is associated with server-side tags partially matching the client-side tags, then the particular server-side connection with higher priority matched tag is selected; 
 	wherein the client application provides a callback that is used by the system to transform a connection and associated session that is checked out from the connection pool to a state requested by the client application without a round-trip to the database, including wherein if a server-side connection with a partial tag match is selected, a session state fix-up callback method is called to fix up the state associated with the particular server-side connection to the requested state; and 
wherein the particular server-side connection is returned and attached to the client-side connection for use by the client application to access the database.

2. 	(Previously Presented) The system of claim 1, further comprising: 
 	wherein the system associates multiple connection properties with a particular server-side connection, and enables the connection pool to look up a connection with multiple properties, and to provide information about a returned connection so that a requesting application can determine properties associated with the returned connection in order to determine how best to use the returned connection.

3. 	(Original) The system of claim 1, wherein the server-side connection pool is a Database Resident Connection Pooling (DRCP) or other environment, which supports an ability to tag a session.

4. 	(Previously Presented) The system of claim 1, wherein multiple properties can be associated with a particular connection in server-side connection pool; and wherein an application can look up a connection with multiple properties, while the connection pool provides information about the returned connection so that the application can look at the properties associated with the returned connection, to determine how best to use the returned connection.

5. 	(Original) The system of claim 1, wherein connection pool labels can be used as server-side connection pool connection tags.

6. 	(Original) The system of claim 1, wherein the provided connection can be partially or fully matched with a connection from the server-side connection pool.

7. 	(Currently Amended) A method for providing access to a database in a multi-tenant environment, including support for server-side connection pool multiple tagging, comprising:
 	providing, at a computer including a processor, a connection pool that includes connection objects and that enables software applications to request a connection from the connection pool, and use a provided connection to access a database; and 
 	maintaining, at the connection pool, a multiple tagging data that associates server-side tags with client-side tags, including that the multiple tagging data provides an indication of particular client-side tags for matching with particular server-side tags that are associated with server-side connections, and at a server-side connection pool:
each server-side connection, of a plurality of server-side connections, is associated with a plurality of server-side tags set on that server-side connection and provided as a string of key value pairs that are associated with that connection; and

 	while retrieving, at the connection pool, a tagged connection from the server-side connection pool in response to a request from a client application, for use with a client-side connection associated with a plurality of client-side tags, a particular server-side connection is selected from within the server-side connection pool based on matching: 
 	those server-side tags that are associated with available server-side connections and provided as strings of key value pairs associated with those connections, with the plurality of client-side tags provided in the request received from the client application, as indicated by the multiple tagging data, and
	the priorities associated with those server-side tags, including when more than one server-side connection is associated with server-side tags partially matching the client-side tags, then the particular server-side connection with higher priority matched tag is selected;
 	wherein the client application provides a callback that is used to transform a connection and associated session that is checked out from the connection pool to a state requested by the client application without a round-trip to the database, including wherein a session state fix-up callback method is called to fix up the state associated with the particular server-side connection having a partial tag match to the requested state; and
wherein the particular server-side connection is returned and attached to the client-side connection for use by the client application to access the database.

8. 	(Previously Presented) The method of claim 7, further comprising: 
 	associating multiple connection properties with a particular server-side connection, and enabling the connection pool to look up a connection with multiple properties, and to provide information about a returned connection so that a requesting application can determine properties associated with the returned connection in order to determine how best to use the returned connection.



10. 	(Previously Presented) The method of claim 7, wherein multiple properties can be associated with a particular connection in server-side connection pool; and wherein an application can look up a connection with multiple properties, while the connection pool provides information about the returned connection so that the application can look at the properties associated with the returned connection, to determine how best to use the returned connection.

11. 	(Original) The method of claim 7, wherein connection pool labels can be used as server-side connection pool connection tags.

12. 	(Original) The method of claim 7, wherein the provided connection can be partially or fully matched with a connection from the server-side connection pool.

13. 	(Currently Amended) A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the method comprising: 
	providing, at a computer including a processor, a connection pool that includes connection objects and that enables software applications to request a connection from the connection pool, and use a provided connection to access a database; and 
	maintaining, at the connection pool, a multiple tagging data that associates server-side tags with client-side tags, including that the multiple tagging data provides an indication of particular client-side tags for matching with particular server-side tags that are associated with server-side connections, and at a server-side connection pool:
each server-side connection, of a plurality of server-side connections, is associated with a plurality of server-side tags set on that server-side connection and provided as a string of key value pairs that are associated with that connection; and

 	while retrieving, at the connection pool, a tagged connection from the server-side connection pool in response to a request from a client application, for use with a client-side connection associated with a plurality of client-side tags, a particular server-side connection is selected from within the server-side connection pool based on matching: 
 	those server-side tags that are associated with available server-side connections and provided as strings of key value pairs associated with those connections, with the plurality of client-side tags provided in the request received from the client application, as indicated by the multiple tagging data, and
	the priorities associated with those server-side tags, including when more than one server-side connection is associated with server-side tags partially matching the client-side tags, then the particular server-side connection with higher priority matched tag is selected;
 	wherein the client application provides a callback that is used to transform a connection and associated session that is checked out from the connection pool to a state requested by the client application without a round-trip to the database, including wherein if a server-side connection with a partial tag match is selected, a session state fix-up callback method is called to fix up the state associated with the particular server-side connection to the requested state; and
wherein the particular server-side connection is returned and attached to the client-side connection for use by the client application to access the database.

14. 	(Previously Presented) The non-transitory computer readable storage medium of claim 13, further comprising: 
 	associating multiple connection properties with a particular server-side connection, and enabling the connection pool to look up a connection with multiple properties, and to provide information about a returned connection so that a requesting application can determine properties associated with the returned connection in order to determine how best to use the returned connection.



16. 	(Previously Presented) The non-transitory computer readable storage medium of claim 13, wherein multiple properties can be associated with a particular connection in server-side connection pool; and wherein an application can look up a connection with multiple properties, while the connection pool provides information about the returned connection so that the application can look at the properties associated with the returned connection, to determine how best to use the returned connection.

17-18. 	(Canceled).

19. 	(Previously Presented) The system of claim 1, wherein the client application provides, in association with the request, the plurality of client-side tags, and wherein the multiple tagging data is used by the connection pool to match the plurality of client-side tags received in association with the request, with a particular server connection for which the connection pool has associated a plurality of server-side tags.

20.	(Canceled).

21. 	(Currently Amended) The system of claim 1, wherein a request by the client application to access the database is processed by a database driver [[and]] API, which database driver API is used by the client application for setting and reading the server-side tags associated with a particular server-side connection.

22 	(Currently Amended) The system of claim 21, wherein the database is a sharded database, and wherein a shard key is provided in association with a request by the client application to access the database, and wherein the database driver maintains a shard topology which caches shard key ranges to locations of shards in the sharded database, for use in processing the request.


Allowable Subject Matter
Claims 1-16, 19, 21 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. The prior art discloses a system and method of transparent multi key-value weighted attribute connection using uni-tag connection pools wherein a lowest cost server-side connection from a server-side connection pool is selected for use by a client application based on matching labels provided with the connection request with tags associated with the server-side connections (see Shivarudraiah et al., Pub. No. US 20014/0379756 A1). Additionally, the prior art separately discloses a system and method for obtaining a closest match connection from a connection cache in response to a connection request wherein the connection request specifies one or more attribute values and the closest match connection is obtained based on weights assigned to the attributes (see Irudayaraj et al., Pub. No. US 2004/0240386 A1). However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, maintaining, at the connection pool, a multiple tagging data that associates server-side tags with client-side tags, associating each server-side connection of a server-side connection pool with a plurality of server-side tags that are provided as a string of key value pairs associated with the connection and associating each server-side tag of the plurality of server-side tags with a priority, retrieving, in response to a request from a client application, a particular server-side connection from the server-side connection pool based on matching the server-side connection tags of available server-side connections with a plurality of client-side tags provided with the request and the priorities associated with the server-side tags, and calling a session state fix-up callback method to fix up the state of the particular server-side connection to a state requested by the client application when the particular server-side connection is a partial match, as recited in the following limitations of Claim 1 (and the substantially similar limitations of independent Claims 7 and 13, respectively):
“wherein the system maintains, at the connection pool, a multiple tagging data that associates server-side tags with client-side tags, including that the multiple tagging data provides an indication of particular client-side tags for matching with particular server-side tags that are associated with server-side connections, and at a server-side connection pool:
each server-side connection, of a plurality of server-side connections, is associated with a plurality of server-side tags set on that server-side connection and provided as a string of key value pairs that are associated with that connection; and
each server-side tag, of the plurality of server-side tags, that are associated with the server-side connection is associated with a priority indicated by the string of key value pairs; and
while retrieving, at the connection pool, a tagged connection from the server-side connection pool in response to a request from a client application, for use with a client-side connection associated with a plurality of client-side tags, a particular server-side connection is selected from within the server-side connection pool based on matching: 
 those server-side tags that are associated with available server-side connections and provided as strings of key value pairs associated with those connections, with the plurality of client-side tags provided in the request received from the client application, as indicated by the multiple tagging data, and
 the priorities associated with those server-side tags, including when more than one server-side connection is associated with server-side tags partially matching the client-side tags, then the particular server-side connection with higher priority matched tag is selected; 
 wherein the client application provides a callback that is used by the system to transform a connection and associated session that is checked out from the connection pool to a state requested by the client application without a round-trip to the database, including wherein if a server-side connection with a partial tag match is selected, a session state fix-up callback method is called to fix up the state associated with the particular server-side connection to the requested state;”

Dependent Claims 2-6, 8-12, 14-16, 19, 21 and 22 are allowable by virtue of its dependency upon allowable Independent Claims 1, 7 and 13, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449